710 S.E.2d 26 (2011)
Robert Timberlake NEWCOMB, III, Scott D. Nafe, Gary T. Davis, and Wife, Karen J. Davis, and Pelham Jones
v.
COUNTY OF CARTERET, United States of America, George Brown, Julian M. Brown, Julian Brown, Jr., Earl Chadwick, Temple Chadwick, Gloria Davis, Randy Frye, Norman Fulcher, Joe O'Neal Garner, Robert Guthrie, Sammy Guthrie, Gray Harris, Maureen Harris, *27 Myron Harris, Tammy Hill, David N. Jones, Larry Kellum, Larry Kellum, Jr., Robert Kittrell, Lee Lawrence, D.A. Lewis, Jeff Lewis, Mark Lewis, Thomas Lewis, and Wife Denise Lewis, Luke Midgett, Randy Steve Milam, Jr., Larry Moore, Charles Newkirk, Craig Newkirk, Becky Paul, The Annie Piner Family Limited Partnership, Rosalie Chadwick Piner, Timmy Potter, Nino Giovanni Pupatti, Luther Robinson, Kenny Rustick, Thomas Allen Smith, Thomas Allen Smith, Jr., Jeffrey Taylor, Samuel Thomas, and Wife Cynthia Thomas, Susanne White, Kevin Williamson, Sonny Williamson, Melvin Willis, Terry Willis, Robert Wayne Workman, Jr.
No. 515P10.
Supreme Court of North Carolina.
June 15, 2011.
Gary H. Clemmons, New Bern, for Brown, George, et al.
Wesley A. Collins, Morehead City, for Newcomb, Robert Timberlake (III), et al.
Ryal W. Tayloe, Wilmington, for Nafe, Scott D., et al.
C.R. Wheatly, III, Beaufort, for County of Carteret.
Matthew L. Fesak, United States Attorney, for United States of America.
Joseph H. Stallings, Raleigh, for Jones, David N., et al.
Samuel Thomas, for Thomas, Samuel and Cynthia.
Timmy Potter, for Potter, Timmy.
Edward D. Gray, Esq., Chief Assistant U.S. Attorney, for United States of America.

ORDER
Upon consideration of the petition filed on the 8th of December 2010 by Plaintiffs (Robert Timberlake Newcomb, III and Karen Davis) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."